            Case 1:19-cv-09400-ER Document 31
                                           32 Filed 03/26/20
                                                    03/27/20 Page 1 of 2



Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com                                                             March 27, 2020
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Poof-Slinky, LLC

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



POOF-SLINKY, LLC,

Plaintiff

v.
                                                            CIVIL ACTION No.
ADAADA, et al.,                                               19-cv-9400 (ER)
Defendants




                          NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Poof-
Slinky, LLC (“Poof” or “Plaintiff”), by its undersigned attorneys, hereby gives notice of
dismissal of all claims against Defendants Asien Direct, Baynne, bluederst, Dalkeyie, Fa Shaoge
dara, HOWWOH, Keahup, NACOLA Store, wearesh and wrisky in the above-captioned action,
with prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.




                                                1
         Case 1:19-cv-09400-ER Document 31
                                        32 Filed 03/26/20
                                                 03/27/20 Page 2 of 2




Dated: March 26, 2020                             Respectfully submitted,

                                                  EPSTEIN DRANGEL LLP


                                             BY: __/s/ Brieanne Scully_______
                                                  Brieanne Scully (BS 3711)
                                                  bscully@ipcounselors.com
                                                  EPSTEIN DRANGEL LLP
                                                  60 East 42nd Street, Suite 2520
                                                  New York, NY 10165
                                                  Telephone: (212) 292-5390
                                                  Facsimile:      (212) 292-5391
                                                  Attorneys for Plaintiff
                                                  Poof-Slinky, LLC

It is so ORDERED.

Signed at New York, NY on________
                          March ___,
                                  27 2020.


                                     ________________________________
                                     Judge Edgardo Ramos
                                     United States District Judge




                                        2
